Case 4:20-cv-00896-ALM-KPJ Document 20-14 Filed 12/28/20 Page 1 of 2 PageID #: 198




      1
                                          Exhibit M
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             81
Case 4:20-cv-00896-ALM-KPJ Document 20-14 Filed 12/28/20 Page 2 of 2 PageID #: 199




       1   facebook



      2
      3
      4
       5
                             Donald J. Trump A ministration
      6                      News


       7
       8                                                           SHARE NEWS REGARD, G POTUS. VPOTliS,
                                                                   THE FIRST OR SECOND FAU.UES, WHITE
                                                                   HOUSE EVE S OR HEWS, O ANYTHING
       9                                                           BcGARD.NG THE EXECUTIVE BRANCH.
                                                                   © Public
                                                                      AnYone can see w o's m the group and

      10                                                           <*> Visible
                                                                      An>-one can find ti s group
                                                                   9 ashington D.C.
      11                                                           ti General Group

      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                              82
